Citation Nr: 1632789	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO. 13-29 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for hypertension. 

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

4. Entitlement to service connection for neuropathy. 

5. Entitlement to service connection for tinnitus. 

6. Entitlement to service connection for ischemic heart disease (IHD), to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and an October 2011 rating decision issued by the RO in Louisville, Kentucky. The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Columbia. 

The Veteran testified before the undersigned Veterans Law Judge during a videoconference Board hearing in April 2016. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The issue of entitlement to service connection for neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran withdrew his claims for entitlement to a disability rating in excess of ten percent for hypertension and entitlement to service connection for PTSD at the April 2016 Board hearing, which was held prior to the promulgation of a decision in the appeal.

2. The medical evidence shows that the Veteran has current diagnoses of diabetes mellitus, type II, and coronary artery disease (CAD). 

3. After affording the Veteran the benefit of the doubt, he was exposed to herbicides during his active duty service in Korea during the Vietnam War era.

4. After affording the Veteran the benefit of the doubt, his tinnitus is etiologically related to his in-service noise exposure. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issues of entitlement to a disability rating in excess of ten percent for hypertension and entitlement to service connection for PTSD have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The criteria for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

4. The criteria for entitlement to service connection for CAD have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Because the Veteran's claims for an increased rating for hypertension and service connection for PTSD are dismissed and his claims for service connection for diabetes mellitus, type II, tinnitus, and IHD are granted by this decision, any error related to the VCAA with respect to these claims is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).


Withdrawal of Claims

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the veteran or by his or her authorized representative. Id. 

The Veteran requested the withdrawal of his claims of entitlement to a disability rating in excess of 10 percent for hypertension and entitlement to service connection for PTSD during the April 2016 Board hearing. The claims file includes a written transcript of this hearing. Thus, there are no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.202. The Board does not have jurisdiction to review these claims and they are therefore dismissed.


Service Connection for Diabetes Mellitus, Type II and IHD

The Veteran contends he has diabetes mellitus, type II, and IHD that was caused by his in-service exposure to herbicides while stationed in Korea. He also asserts that his heard disorder is caused by his service-connected hypertension. Because the Board can adjudicate this matter through direct service connection and the application of presumptive provisions, it will not analyze secondary service connection below. See 38 C.F.R. § 3.310 (2015). 

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303(a).

For the diseases listed in 38 C.F.R. § 3.309(e), including diabetes mellitus, type II, and IHD, which includes arteriosclerotic cardiovascular disease such as CAD, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed. Section 3.303(e) provides that when exposure to herbicide agents is established during active duty, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). See 38 C.F.R. § 3.307(d). The diseases listed at 38 C.F.R. § 3.309(e) must become manifest to a degree of 10 percent or more at any time after service, except for certain diseases, which are required to have manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during the active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

Claimants who served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv).

An April 2016 primary care physician assistant's note, and other VA treatment records, shows that the Veteran currently has a diagnosis of diabetes mellitus, type II. Thus, the first element of service connection is met. 

Similarly, the evidence shows that the Veteran has a current diagnosis of CAD. While a June 2011 VA examiner provided conflicting statements whether the Veteran had CAD following an electrocardiogram (EKG), this examiner determined that the Veteran's hypertension contributed to his IHD. This examiner also concluded in August 2012 that the Veteran did not have any evidence of current heart disease following an echocardiogram that was performed in September 2011. However, the examiner stated that the Veteran's hypertension would be the primary contributor if he was ever diagnosed with heart disease in the future. Since this addendum medical opinion, multiple VA treatment records have shown that the Veteran has CAD. This diagnosis was noted in February 2015, September 2015, and April 2016. While the Board has considered the examiner's statements, it concludes that the evidence is at least in equipoise in showing the presence of a current diagnosis of CAD. Thus, the first element of service connection is met.
The Veteran contends that he was exposed to herbicides while he was stationed in South Korea. A December 2010 personnel information exchange system (PIES) reply from a records repository showed that there were no records indicating that the Veteran was exposed to herbicides. However, a March 2011 defense personnel records information retrieval system (DPRIS) memorandum showed that the Veteran was stationed at Kwang Ju Air Base and that herbicides were used along the southern boundary of the DMZ between April 1968 and July 1969. An April 2011 DRPIS memorandum showed that the Veteran's unit, Detachment 15 of the 20th Weather Squadron, was stationed at Osan Air Base in 1969. The Veteran's service personnel records show that he was stationed at Kwang Ju Air Base in July 1969 and his Form DD-214 reflects that his military occupational specialty (MOS) was as a weather observer. 

During the April 2016 Board hearing, he testified that he visited Camps Casey, Howze, and Red Cloud in order to help Army personnel calibrate weather equipment. He also testified that he visited the DMZ on several occasions in his official duties and to visit friends who were serving there. He made very similar contentions during the entire appellate period, including in an August 2012 hearing before a decision review officer (DRO). Additionally, the Veteran's wife also testified during the Board hearing that the Veteran sent her pictures and letters describing his visits to the DMZ; however, these letters were destroyed in a 1989 flood of their house. She made similar assertions in August 2012 and May 2016 statements. Based on a careful review of all of the evidence, and after affording him the benefit of the doubt, the Veteran is presumed to have been exposed to herbicides while serving in Korea during the Vietnam War. 

Accordingly, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that service connection for diabetes mellitus, type II and CAD is warranted. Thus, the Veteran's claims are granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.




Service Connection for Tinnitus

The Veteran also asserts that his tinnitus, or ringing in the ears, was caused by his in-service exposure to airplane and jet noise.

In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Tinnitus (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)). Service connection may also be established for tinnitus based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran alleged that he has tinnitus symptoms in the August 2012 DRO hearing and the April 2016 Board hearing. Evidence of tinnitus symptoms is highly subjective. The Board finds his testimony regarding his current tinnitus to be credible, and thus, the first element of service connection is met. 

The Veteran has also asserted that his tinnitus began in service due to noise exposure. His service treatment records, including his entrance and separation examinations, do not show symptoms of or complaints for tinnitus. However, there is ample indication that he was exposed to acoustic trauma in service due to his MOS as a weather observer in the Air Force. During the DRO and Board hearings, the Veteran testified that he was frequently around working airplane and jet engines without hearing protection. Thus, affording the Veteran the benefit of the doubt, the second element of service connection is met. 

Regarding the nexus element, the Board finds it highly probative that the claims file does not contain a medical opinion indicating that the Veteran's tinnitus was not caused by his military service while it does contain the Veteran's credible statements that his symptoms have persisted since separation from service. Additionally, the Veteran testified during the DRO and Board hearings that he was not exposed to any acoustic trauma after active duty service, including at his job as a carpet salesman. After affording the Veteran the benefit of the doubt, his tinnitus is etiologically related to his in-service noise exposure.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise in showing that service connection for tinnitus is warranted. Thus, the claim is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

The issue of entitlement to a disability rating in excess of 10 percent for hypertension is dismissed. 

The issue of entitlement to service connection for PTSD is dismissed. 

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure is granted.

Service connection for tinnitus is granted.

Service connection for CAD is granted.


REMAND

The Board must remand the neuropathy claim for a VA medical examination to determine the current diagnosis and etiology of any neuropathy symptoms.


Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records relevant to the neuropathy claim that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current neuropathy symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should state and provide opinions as to:

The current diagnosis of any neuropathy symptoms, if any are present, including whether the current diagnosis is "early-onset peripheral neuropathy." 

If the Veteran does NOT have "early-onset peripheral neuropathy," the examiner must state whether the Veteran's current neuropathy symptoms, if any are present, began during service or are otherwise related to any incident of service, including his exposure to herbicides. THE EXAMINER MUST TAKE AS FACT THAT THE VETERAN WAS EXPOSED TO HERBICIDES DURING HIS ACTIVE DUTY SERVICE.

Whether the Veteran's current neuropathy symptoms, if any are present, are caused by or AGGRAVATED by a service-connected disability, including diabetes mellitus, type II. 

In rendering the above opinions, the examiner must review and discuss the record, including the lay statements. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*Service entrance and separation reports of medical examination and medical history from October 1966 and June 1970 that did not show any complaints of neuropathy symptoms or abnormalities. 

*August 2010 application for compensation and/or pension in which the Veteran asserted that neuropathy onset in 1999. 

*August 2012 independent medical examination (IME) report showing current symptoms of an intention tremor, atrophy of the first web space of the right hand, decreased bilateral grip and pinch in the hands, and bilateral numbness in the feet, hands, and digits. This examiner concluded that the Veteran's neuropathy was as likely as not related to Agent Orange exposure, but the examiner did not indicate that he reviewed the Veteran's records and did not diagnose the Veteran's symptoms as "early-onset peripheral neuropathy."

*VA treatment records from June 2013, January 2014, August 2014, February 2015, September 2015, and April 2016 in which the Veteran denied any neurological problems at the time. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the claim of service connection for neuropathy on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his attorney should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


